Citation Nr: 0627442	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  05-01 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection for 
gastrointestinal problems including diarrhea, claimed as 
stomach problems and pain.  


ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1991.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  In an August 2000 decision, the RO denied the veteran's 
claim of service connection for a gastrointestinal disorder, 
to include diarrhea.  The veteran did not file a timely 
appeal with respect to this issue, and this decision is 
final.

2. The evidence associated with the claims file since the 
August 2000 decision does not raise a reasonable possibility 
of substantiating the claim of service connection for a 
gastrointestinal disorder, to include diarrhea.


CONCLUSIONS OF LAW

1. The August 2000 decision letter, which denied entitlement 
to service connection for a gastrointestinal disorder, to 
include diarrhea is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2005).

2.  The evidence received since the August 2000 decision 
which relates to the issue of service connection for a 
gastrointestinal disorder, to include diarrhea is not new and 
material, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. §  5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in April 2004, which asked him to submit certain 
information, and informed him of the responsibilities of the 
claimant and VA concerning obtaining evidence to substantiate 
his claim.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
VA would be obtaining, and essentially asked the veteran to 
send to VA any information he had to process the claim.  The 
letter also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran what he needed to show for service connection and to 
reopen a claim.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).  In view of this, the Board finds that 
the Department's duty to notify has been fully satisfied with 
respect to the claim.  It is noted that the veteran was also 
provided with the text of 38 C.F.R. § 3.159, from which the 
United States Court of Appeals for Veterans Claims (Court) 
took the fourth notification element, in the November 2004 
statement of the case.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the April 2004 letter was sent to the appellant 
prior to the issuance of the August 2004 rating decision.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and VA medical reports are in the file. The 
veteran has submitted VA medical evidence, as well as 
numerous written statements.  There is nothing of record to 
indicate that there is any outstanding evidence which the 
veteran has identified as relevant to this appeal.  The Board 
finds that any further development for additional service 
medical records would be fruitless, and is not necessary.  
Accordingly, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his application to reopen his claim of service 
connection, as well what was needed to substantiate such 
claim for service connection, but he was not provided with 
notice of the type of evidence necessary to establish 
disability ratings or effective dates for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
new and material evidence has not been received to reopen the 
claim of service connection, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.

Analysis

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this case, in a an August 
2000 decision, the RO denied the veteran's claim of service 
connection for a gastrointestinal problems, including 
diarrhea.  This decision constitutes the notice to the 
veteran of the denial.  The veteran did not file a timely 
appeal with respect to this issue, and this decision is 
final38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§  3.104, 
20.1103 (2005).

A claim based on the same factual basis may not be 
considered.  See 38 C.F.R. § 20.1103 (2005).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, 
in part, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  In this respect, in March 2004, the 
veteran submitted a statement indicating that he was seeking 
to reopen his previously denied claim.

The amended regulation, which is effective for claims filed 
on or after August 29, 2001 separately defines "new" as not 
previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  In this 
case, the Board notes that the provisions of 38 C.F.R. 
§ 3.156(a), the version following the regulatory change, are 
applicable in the appellant's case as the claim was filed (in 
August 2004) after August 29, 2001.

As discussed above, in an August 2000 decision, the veteran 
was denied service connection for a gastrointestinal 
problems.  At that time, the evidence in the veteran's claims 
file included his service medical records which revealed in-
service complaints of stomach pain and a diagnosis of 
"probable gastritis."  The evidence also included post-
service complaints of heartburn.  The findings from a June 
1999 esophagogastroduodenoscopy revealed normal results.  At 
the time of the prior denial, the evidence did not include a 
nexus between the claimed gastrointestinal disorder and 
service.  

Since the August 2000 decision, the evidence submitted by the 
veteran includes VA treatment records from the Fayetteville, 
Durham and Greenville North Carolina, VA Medical Centers 
(VAMC) dated from 2000 to 2004 and private hospital records 
from 2002.  These records describe the treatment the veteran 
has received over time for various health problems.  
Specifically, the Board notes that November 2002 private 
hospital records diagnose the veteran's symptoms as a 
duodenitis with gastrointestinal bleeding.  The veteran's VA 
outpatient treatment records reveal complaints of stomach 
pain. 

The record includes several statements submitted by the 
veteran indicating that he should be granted service 
connection for a gastrointestinal disorder.  In his September 
2004 notice of disagreement, he indicated that although he 
was not treated for his stomach problems while he was in 
service, he was first treated for stomach problems after 
returning from serving in the Persian Gulf.  In essence, the 
veteran asserted that because his symptoms did not arise 
until after his discharge from service, his gastrointestinal 
disorder must be related to service.  The Board recognizes 
the veteran's sincere belief in this respect, but, without 
the appropriate medical training, his opinions are not 
probative, standing alone, to warrant reopening a claim.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  He does not have the medical 
qualifications to associate a current disorder to his 
service.  

Upon a review of the evidence, the Board finds that the 
evidence received after the August 2000 decision letter is 
"new" evidence that is not redundant or cumulative of other 
evidence previously considered.  However, the evidence 
submitted is not material as it does not relate to an 
unestablished fact necessary to substantiate the claim.  
Although the record includes a diagnosis of the veteran's 
symptoms, none of the evidence subsequent to the August 2000 
decision provides a nexus between service and his current 
gastrointestinal disorder.

Based on the foregoing, the Board finds that the recently 
submitted evidence does not warrant a reopening of the 
veteran's claim of service connection for a gastrointestinal 
disorder in that such evidence does not constitute new and 
material evidence, raising a reasonable possibility of 
substantiating the claim.  Accordingly, the appellant's claim 
of service connection for a gastrointestinal disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


ORDER

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for 
gastrointestinal problems including diarrhea, claimed as 
stomach problems and pain.  The request to reopen the claim 
is denied.  


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


